Citation Nr: 0212942	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cold injury to the right foot, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
cold injury to the left foot, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1950 to February 
1960.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied increased 
evaluations for residuals of cold injury to the right foot 
(rated 20 percent) and residuals of cold injury to the left 
foot (rated 20 percent).  In May 2002, the Board granted the 
veteran's motion to advance the appeal on its docket because 
good or sufficient cause was shown.  In May 2002, the Board 
also undertook additional development of the claims.

Subsequent to the Board's development of the claims in May 
2002, VA reports of the veteran's treatment at a VA medical 
facility and of examination at another facility were 
received.  In an August 2002 letter, the veteran was sent 
copies of this evidence and notified of his right to submit 
additional argument and or evidence.  In correspondence dated 
in August 2002, the veteran notified the Board that he had no 
additional argument or evidence to submit.


FINDINGS OF FACT

1.  The residuals of cold injury to the right foot are 
manifested primarily by pain, numbness, cold sensitivity, 
tissue loss, hammer toes, nail abnormalities, color changes 
particularly on the sole, and X-ray findings of arthritis 
that produce significant functional impairment.

2.  The residuals of cold injury to the left foot are 
manifested primarily by pain, numbness, cold sensitivity, 
tissue loss, hammer toes, nail abnormalities, color changes 
particularly on the sole, and X-ray findings of arthritis 
that produce significant functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 30 percent for 
residuals of cold injury to the right foot are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.104, Code 7122 (2001).

2.  The criteria for a higher rating of 30 percent for 
residuals of cold injury to the left foot are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.104, Code 7122 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for residuals of 
cold injury to the right foot and residuals of cold injury to 
the left foot, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the disabilities.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board is also granting the 
requested benefits in this decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A.  Factual Background

The veteran had active service from May 1950 to February 
1960.

A February 1973 RO rating decision granted service connection 
for residuals of frozen feet.  A 10 percent evaluation was 
assigned for this condition, effective from November 1972.  

An April 1999 RO rating decision terminated the 10 percent 
evaluation for residuals of frozen feet, effective on January 
11, 1998, and reclassified the condition to residuals of cold 
injury to the right foot and residuals of cold injury to the 
left foot.  The RO decision also assigned separate 20 percent 
evaluations for the reclassified conditions, effective from 
January 12, 1998.

In October 1999, the veteran submitted a claim for increased 
evaluations for the residuals of cold injury to the right 
foot and residuals of cold injury to the left foot.  He 
stated that those injuries had increased in severity.  

VA medical records were received in conjunction with the 
veteran's claim for increase.  Those records reveal that the 
veteran was treated primarily for unrelated disorders from 
1999 to 2001, and note that his cold injury residuals were 
stable.

The veteran underwent a VA medical examination in December 
1999.  He complained of pain of a throbbing type, 5-7/10 on 
the ball of his feet and dorsum of his feet with cold 
weather.  This usually subsided with using a heating pad for 
about 2 hours.  At nighttime, he did not wear socks and used 
extra blankets and a throw to keep his feet warm.  He related 
that he had longstanding problems with stiffness of the first 
toes.  He stated that he had stinging in his feet, also on 
the ball and dorsum of his feet with exercise, usually more 
in winter, and very rarely in summer.  He had a cold 
sensation in his legs that usually occurred in cooler seasons 
or at nighttime for about 2 years.  He stated that his wife 
had noticed that his lower extremities were colder lately.  
He denied Raynaud's phenomenon.  He denied hyperhidrosis.  He 
had occasional tingling in the first toes about twice a 
month.  He had no edema to suggest reflex sympathetic 
dystrophy.  He stated that the swelling in his legs had 
improved by using orthopedic shoes that gave more support to 
the feet.  He denied treatment or diagnosis of recurrent 
fungal infection of the nails or feet.  There had been no 
breakdown or ulcerations; no disturbances of nail growth; and 
no evidence of skin cancer.  He had joint stiffness in the 
first toe that did not impact his daily function.  There was 
no edema.  He reported reddish-brownish blotchy or splotchy 
coloration of the first toes.  There was no skin thickening 
per se, except that he had chronic calluses on the tops of 
his toes as well as on the plantar surfaces of his feet.  
There was thickening or cracking of the skin.  He denied any 
sleep disturbance related to the problems of the skin of his 
feet.  

At the above examination, the veteran had no dorsalis pedis 
or posterior tibial pulses of the lower extremities.  
Temperature on the right lower extremity was normal at the 
thigh, calf, and foot.  There was a stocking/glove kind of 
temperature gradient with the distal one-third of the left 
leg displaying decreased temperature.  He had calluses over 
the IP (interphalangeal) joints of the phalanges and over the 
ball and heel areas of the feet.  There was no scaling, 
ulceration or discoloration.  There was dullness to sensation 
of the right foot, distal one-half of first toe.  The lateral 
aspect of the right foot and leg showed an "on-off" 
sensation.  There was normal plantar surface on the right, 
and increased sensation on the dorsum of the right foot.  The 
left foot showed dullness in the arch and there was more 
dullness on the first toe.  The lateral aspect the left foot 
was normal.  The ball of the left foot was decreased and 
there was normal sensation on the dorsum.  The third toe was 
decreased as well.  This patchy, segmental sensory problem in 
the lower extremity could be due to sensory neuropathy, but 
it would indicate that he had neuritis multiplex.  This 
presentation did not fit the typical stocking/glove 
distribution that was usually seen in diabetic neuropathy.  
However, the temperature sensation did have a stocking/glove 
component to the left leg, but this may relate to circulation 
and not to neuropathy.

The impressions at the above examination were some 
circulatory deficiency in the left lower extremity as 
evidenced by absent pulses and the temperature gradient.  It 
was noted that the veteran had underlying diabetes as well as 
being on beta blocker medication that may aggravate the 
condition.  Despite this, there were no skin changes to 
suggest ischemic disease usually seen with ischemic cold 
weather residuals.  It was noted that the veteran had a very 
unusual sensory pattern to the feet that could be related to 
cold weather residuals and/or complicated by diabetes.  There 
was no specific dermatological pattern suggesting neuritis 
multiplex.

The veteran and his wife testified at a hearing in August 
2001.  His testimony was to the effect that he had pain, 
cramps, and nail deformities of the lower extremities related 
to cold weather injuries.  He and his wife testified to the 
effect that the residuals of cold weather injuries to the 
right and left foot were more severe than rated.

The veteran testified before the undersigned sitting at the 
RO in February 2002.  His testimony was to the effect that he 
had cramps, nail breakdown, hammertoes, and arthritis 
associated with the residuals of cold weather injuries to his 
feet.

The veteran underwent VA medical examination in July 2002 
pursuant to development of the appeal by the Board in order 
to determine the severity of the residuals of cold weather 
injury to the feet.  It was requested that the examiner 
provide an opinion as to the severity of the cold weather 
injuries to the right and left foot.  The examiner found that 
the veteran had pain, numbness, cold sensitivity, tissue 
loss, hammer toes, nail abnormalities, and color changes 
particularly noticeable in the soles of his feet.  The 
examiner noted that the veteran complained of hyperhidrosis.  
It was opined that it was more likely than not that the cold 
injury symptoms additionally contributed to the veteran's 
functional impairment, both during normal activities and at 
times when the pain was more severe.  

VA X-rays of the veteran's right foot in August 2002 showed 
calcified plantar fascia, posterior calcaneal growth, and 
mild hallux valgus deformity with degenerative arthritis 
changes at the first metatarsophalangeal joint.  X-rays of 
the left foot revealed radiographic findings of calcified 
plantar fascia, posterior calcaneal growth, and mild hallux 
valgus deformity with degenerative arthritic changes at the 
first metatarsophalangeal joint.  In an addendum dated in 
August 2002, the examiner who conducted the July 2002 VA 
examination opined that it was more likely than not that the 
bilateral foot arthritis was related to cold exposure.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 10 percent evaluation is warranted for residuals of cold 
injury with arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating requires arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, local impaired sensation, 
hyperhidrosis or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  A 
30 percent evaluation requires arthralgia or other pain, 
numbness or cold sensitivity plus 2 or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities.  Note 
(1):  Amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support the evaluation under 
diagnostic code 7122.  Note (2):  Each affected part (hand, 
foot, ear, nose) will be separately evaluated and combine 
ratings combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Code 7122, 
effective as of August 13, 1998.  63 Fed. Reg. 37778-37779 
(July 14, 1998).

Statements and testimony of the veteran and testimony of his 
wife are to the effect that the residuals of cold weather 
injuries to the feet are more serious than currently rated.  
This lay evidence is supported by the objective medical 
evidence.  In May 2002, the Board undertook additional 
development of the appeal and requested a VA medical 
examination of the veteran in order to determine the severity 
of the claimed disabilities and to obtain an opinion from the 
examiner as to the severity of those conditions.

In July 2002, the veteran underwent the requested VA 
examination and the examiner noted that the veteran had pain, 
numbness, cold sensitivity, tissue loss, hammer toes, nail 
abnormalities, color changes particularly on the sole, and X-
ray findings of arthritis that produced significant 
functional impairment.  Those findings when considered with 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, weakness, incoordination, 
and fatigability, support the assignment of a separate 
30 percent evaluation for the cold weather residuals of each 
foot.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, the 
claims are granted.

The Board notes that the veteran has hammer toes that have 
been related to cold exposure, but finds that the evidence 
does not support the assignment of separate evaluations for 
the hammer toe condition of each foot because that 
manifestation was contemplated in the assignment of a 
30 percent evaluation for the residuals of cold weather 
injury to the right foot and the 30 percent evaluation for 
the cold weather injury to the left foot.  See, the above 
noted regulatory criteria.



ORDER

An increased evaluation of 30 percent for residuals of cold 
weather injuries of the right foot is granted, subject to the 
regulations applicable to the payment of monetary benefits.

An increased evaluation of 30 percent for residuals of cold 
weather injuries of the left foot is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	Lawrence M. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

